Citation Nr: 0017036	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left ureteral 
calculus.

2.  Entitlement to a compensable rating for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to March 1957 
and from June 1957 to September 1972.  

By rating decision in May 1973, service connection was 
granted for left ureteral calculus.  In October 1997, the 
veteran filed a claim for increased rating for urinary tract 
disability.  This appeal arises from the November 1997 rating 
decision from the Columbia, South Carolina Regional Office 
(RO) that continued the evaluation of 0 percent for service 
connected left ureteral calculus (kidney stones). 

Additionally in this case, service connection was granted for 
prostate cancer on a presumptive basis and a 100 percent 
evaluation was assigned by rating decision in January 1997.  
By rating decision in November 1997, the veteran's evaluation 
of residuals of prostate cancer, was decreased to 0 percent.  
This appeal arises from this November 1997 rating decision 
from the Columbia, South Carolina Regional Office (RO).  

A Notice of Disagreement as to the November 1997 rating 
decision was filed in December 1997 and a Statement of the 
Case was issued in January 1998.  A substantive appeal was 
filed in January 1998 with a request for a hearing at the RO 
before a local hearing officer.  In June 1998, the 
abovementioned RO hearing was held.  

In April 1999, a hearing before a Member of the Board in 
Washington, DC was requested.  On December 8, 1999, a hearing 
was held in Washington, D.C., before Iris S. Sherman, who is 
a member of the Board rendering the final determination in 
this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).

It is additionally noted that an appeal had been perfected as 
to the issue of entitlement to a 10 percent evaluation based 
on multiple, noncompensable, service connected disabilities.  
By rating action in August 1998 a 10 percent evaluation based 
upon multiple, noncompensable, service connected disabilities 
was granted.  Therefore, this issue is not currently before 
the Board. 


REMAND

The veteran contends that the RO erred by failing to grant 
compensable ratings for service connected left ureteral 
calculus and prostate cancer.  He has thus stated well-
grounded claims for increased ratings.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

Initially, the undersigned notes that a March 2000 report 
from R. Kirk Seiler, M.D., regarding urologic problems, was 
received at the Board in March 2000.  There was no 
accompanying waiver of RO review; therefore, the 
abovementioned evidence should be reviewed by the RO in 
conjunction with the veteran's claims for compensable ratings 
for service connected left ureteral calculus and prostate 
cancer and any further development warranted should be taken.  
38 C.F.R. § 20.1304 (c) (1999).

Further, it is noted that the record is inadequate for rating 
the veteran.  There is no current examination regarding the 
veteran's service connected left ureteral calculus, and a 
medical opinion is needed as to whether manifestations 
alleged to be present by the veteran are attributable to the 
disabilities at issue.  The duty to assist a veteran as 
provided for in 38 U.S.C.A. § 5107(a) has been interpreted to 
require providing the veteran with a VA examination that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  Thus, a current VA examination should be 
afforded, and the examiner should perform all indicated 
diagnostic tests and review all recent treatment records.  

Additionally, there is no current examination regarding any 
residuals of the veteran's service connected prostate cancer.  
The last examination was in August 1997 and the veteran 
contends that he has residuals from the prostate cancer and 
the radiation treatment.  Therefore, a current VA examination 
should be afforded and the examiner should perform all 
indicated diagnostic tests and review all recent treatment 
records.  

There is an indication in the record that the veteran has 
been treated by R. Kirk Seiler, M.D., Ravinder Malik, M.D., 
Ralph Henry, M.D., and the Greenville, South Carolina and 
Columbia, South Carolina VA Medical Centers.  Treatment 
records from these providers and facilities should be 
requested prior to a VA examination.  VA has a duty to assist 
the veteran in the development of facts pertaining to this 
claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service connected left ureteral calculus 
and prostate cancer in recent years.  
After securing the necessary release(s), 
the RO should request the records that 
are not already contained in the claims 
folder, to include those from R. Kirk 
Seiler, M.D., Ravinder Malik, M.D., Ralph 
Henry, M.D., and the Greenville, South 
Carolina and Columbia, South Carolina VA 
Medical Centers.

2.  The RO should schedule the veteran 
for a urology and proctology examination 
to determine the severity of his service 
connected left ureteral calculus and 
residuals of prostate cancer.  The 
examiners must be provided the claims 
folder for review prior to the 
examinations.  All indicated tests and 
studies should be accomplished.  A 
medical history should be taken, and the 
examiners should report all 
manifestations of the disabilities.  All 
questions should be answered, and the 
reasons for any opinion rendered should 
be set forth.

The urology examiner should indicate 
whether the veteran has recurrent stone 
formation requiring diet therapy, drug 
therapy, or invasive or non-invasive 
procedures more than two times a year.  
It should be additionally noted whether 
the veteran has attacks of colic, and if 
so, the frequency and severity should be 
indicated.  The examiner should note 
whether the condition requiring the 
veteran's kidney replacement is at least 
as likely as not the result of the 
service connected left ureteral calculus 
or prostate cancer or was the underlying 
kidney condition aggravated by the 
service connected left ureteral calculus 
or prostate cancer.  If aggravation 
occurred, the physician should attempt to 
quantify the aggravation, to the extent 
feasible.

As to the service connected prostate 
cancer, it should be indicated whether 
the veteran currently has symptoms of 
prostate cancer or if the veteran has any 
residuals specifically attributably to 
the prostate cancer or treatment thereof, 
to include voiding dysfunction or renal 
dysfunction.  The veteran's complaints of 
urinary burning should be addressed.  If 
voiding dysfunction attributable to the 
residuals of prostate cancer is present, 
it should be noted whether the wearing of 
absorbent materials is needed; and, if 
so, the number of times the pad must be 
changed.  If urinary frequency 
attributable to the residuals of prostate 
cancer is present, the intervals between 
daytime voiding should be noted and the 
number of times the veteran awakens to 
void should be reported.  If urinary 
tract infection is an issue, it should be 
noted whether long-term drug therapy is 
necessary, the number of hospitalizations 
for this symptom per year, and whether 
continuous intensive management or 
intermittent intensive management is 
required.  The examiner should note 
whether the veteran has any skin problems 
of the perineal area attributable to his 
service connected residuals of prostate 
cancer or treatment thereof.  Finally, 
the veteran has attributed sexual 
dysfunction to his service connected 
prostate cancer.  The examiner should 
opine whether it is at least as likely as 
not that the veteran has sexual 
dysfunction attributable to the prostate 
cancer; and, if so, the nature and 
severity of the condition should be 
described.

The proctology examiner should determine 
whether the veteran has any rectal 
problems associated with residuals of 
radiation treatment for his prostate 
cancer, such as proctitis.  If so, the 
nature of the problem, all manifestations 
and the degree of severity should be 
discussed.  

3.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  This should include consideration 
and discussion of all evidence received 
since the last supplemental statement of 
the case.  It should additionally include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  Furthermore, the issues of 
secondary service connection for kidney 
replacement and for impotence should be 
addressed in a Supplemental Statement of 
the Case, if the decisions regarding 
these matters are unfavorable to the 
veteran, and the veteran should be given 
the opportunity to file a substantive 
appeal with regard to these issues.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


